    Case 17-02068    Doc 98     Filed 04/12/19      Entered 04/12/19 15:12:30         Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                NEW HAVEN DIVISION


In re:                               :                        Case No.: 15-21233 (AMN)
         CURTIS JAMES JACKSON, III,  :                        Chapter 11
                        Debtor       :
                                     :
         CURTIS JAMES JACKSON, III,  :                        Adv. Proc. No: 17-02068 (AMN)
               Plaintiff             :
v.                                   :
         GSO BUSINESS MANAGEMENT LLC :
         JONATHAN SCHWARTZ,          :
         MICHAEL OPPENHEIM,          :
         BERNARD GUDVI,              :
         NICHOLAS BROWN, and         :
         WILLIAM BRAUNSTEIN          :
               Defendants            :
                                     :
         GSO BUSINESS MANAGEMENT LLC :
               Third-Party Plaintiff :
v.                                   :
         BOULEVARD MANAGEMENT, INC.  :
               Third-Party Defendant :                        Re: AP-ECF Nos. 1, 21, 73

                              MEDIATION REFERRAL ORDER

         WHEREAS, on November 3, 2015, the plaintiff and debtor, Curtis James Jackson

III (“debtor”) filed an Application to Employ (ECF No. 220; Amended as ECF No. 293)1

Boulevard Management, Inc. (“Boulevard”) as Financial Advisors and Accountants; and

         WHEREAS, on February 12, 2016, the Court entered an order approving

Boulevard as the Debtor’s Financial Advisors and Accountant nunc pro tunc to November

1, 2015 (ECF No. 334); and




1
        References to the docket of the underlying chapter 11 case, case number 15-21233 (AMN),
appear in the following format: "ECF No. __." References to the docket of this adversary proceeding,
Adversary Proceeding Case Number 17-02068 (AMN), appear in the following format: "AP-ECF No. __ ."
    Case 17-02068     Doc 98     Filed 04/12/19     Entered 04/12/19 15:12:30          Page 2 of 4



        WHEREAS, on September 12, 2017, the debtor commenced this adversary

proceeding against GSO Business Management LLC (“GSO”); Michael Oppenheim,

Bernard Gudvi, Nicholas Brown, and William Braunstein (jointly, the “GSO Individuals”)

(GSO, the GSO Individuals, Boulevard, and the debtor shall be referred to collectively as

the “Parties”); and Jonathan Schwartz2; alleging that the defendants caused the debtor

harm by failing to advise him to make an election pursuant to 26 U.S.C § 1398(d)(2) by

the deadline of November 15, 2015 (AP-ECF No. 1); and

        WHEREAS, on November 14, 2017, the Clerk of Court issued a Clerk’s Notice of

Entry of Default (AP-ECF No. 12) against Jonathan Schwartz, and mailed it to his last

known address of “74492-112, FCI Sheridan, Federal Correctional Institution, P.O. Box

5000, Sheridan, OR 97378-5000” (AP-ECF No. 13); and

        WHEREAS, on December 22, 2017, GSO filed a third-party complaint against

Neligan LLP and Boulevard (AP-ECF No. 21); and

        WHEREAS, the Court issued a Memorandum of Decision and Order Dismissing

Count IV of the third-party complaint against Neligan LLP (AP-ECF No. 60); and

        WHEREAS, on February 22, 2019, the court issued a Mediation Scheduling Order,

AP-ECF No. 73, directing the Parties to submit an executed Stipulation Regarding

Mediation to confirm the parties’ desire to engage in mediation3; and

        WHEREAS, Curtis Jackson, counsel for Curtis Jackson, GSO, counsel for GSO,

Michael Oppenheim, Bernard Gudvi, Nicholas Brown, Boulevard, and counsel for

Boulevard executed the Stipulation Regarding Mediation (AP- ECF Nos. 81, 84, 85, 90,

and 91);


2
        Jonathan Schwartz has not retained an attorney and is no longer associated with GSO.
3
        Boulevard was ordered to participate pursuant to Local Bankr. R. 9019-2(a).
    Case 17-02068      Doc 98       Filed 04/12/19       Entered 04/12/19 15:12:30            Page 3 of 4



        WHEREAS, the Court issued a Scheduling Order on March 19, 2019 (AP-ECF No.

95), directing William Braunstein to execute the Stipulation Regarding Mediation on or

before April 1, 2019, or the mediation shall proceed without William Braunstein;

        WHEREAS, William Braunstein failed to execute the Stipulation Regarding

Mediation;

        NOW THEREFORE, it is hereby

        ORDERED: That, the Parties, except for William Braunstein, are referred to the

Honorable Alan S. Trust, United States Bankruptcy Judge for the Eastern District of New

York, for mediation; and it is further

        ORDERED: That, counsel for the Parties are directed to immediately contact

Judge Trust by email directed to Judge Trust’s Courtroom Deputy, Yvette Mills, at

AST_Hearings@nyeb.uscourts.gov, with the email caption of “Mediation in CT Adv. Pro

No. 17-02068”, and with three (3) potential dates and times that the parties are available

for a telephonic conference call with Judge Trust to set a schedule for mediation; and it

is further

        ORDERED: That, the terms of the mediation shall be governed by the Stipulation

Regarding Mediation, AP-ECF Nos. 81, 84, 85, 90, and 91; and it is further,

        ORDERED: That, an individual with final authority to settle this controversy and to

bind the party shall attend4 the mediation on behalf of each party; and it is further

        ORDERED: That, adversary proceeding number 17-02068 and all deadlines

therein, shall be stayed for ninety (90) days while the parties engage in mediation; and it

is further


4
        The decision to allow for video participation by some of the Parties is entirely up to the discretion
of Judge Trust.
 Case 17-02068    Doc 98    Filed 04/12/19   Entered 04/12/19 15:12:30    Page 4 of 4



      ORDERED, That, the Court will hold a continued Pre-Trial conference on July 31,

2019, at 3:30 p.m. at the United States Bankruptcy Court, 157 Church Street, 18th Floor

Courtroom, New Haven, Connecticut.



                    Dated this 12th day of April, 2019, at New Haven, Connecticut.
